EXHIBIT 10.2
 
NEITHER THIS WARRANT NOR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT HAVE BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE "U.S. SECURITIES ACT"). NEITHER THIS WARRANT NOR THE SHARES OF
COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER THE
U.S. SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAW OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO ISSUER THAT SUCH REGISTRATION IS NOT
REQUIRED. THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THIS WARRANT MAY, HOWEVER, BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
U.S. SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.


COMMON STOCK PURCHASE WARRANT
 
No. 2013-___
Issue Date: December ____, 2013



Kogeto, Inc. (formerly, Northeast Automotive Holdings, Inc.), a Nevada
corporation (the “Company,”), hereby certifies that, for value received
_________________________ or its assigns (the “Holder”), is entitled, subject to
the terms set forth below, to purchase from the Company at any time after the
Issue Date set forth above (the “Vesting Date”), ________ shares of the
Company’s common stock (the “Warrant Shares”), at the Warrant Exercise Price set
forth below, at any time until 5:00 p.m., E.S.T on the date five (5) years from
the date hereof (the “Expiration Date”). The number and character of the shares
of the Company’s common stock (“Common Stock”) issuable upon the exercise of
this warrant (this “Warrant”) and the Warrant Exercise Price are subject to
adjustment as provided herein. Subject to adjustment as provided herein, the
term “Warrant Exercise Price” shall be equal to $0.32 price per share. The
Company may reduce the Warrant Exercise Price without the consent of the Holder.
 
Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the Securities Purchase Agreement dated December [ ], 2013, entered
into between the Company and the Investors (the “Securities Purchase
Agreement”).
 
1.           Exercise of Warrant.
 
1.1.           Number of Shares Issuable upon Exercise. From and after the
Vesting Date through and including the Expiration Date, the Holder hereof shall
be entitled to receive, upon exercise of this Warrant in whole in accordance
with the terms of subsection 1.2 or upon exercise of this Warrant in part in
accordance with subsection 1.3, shares of Common Stock of the Company, subject
to adjustment pursuant to Section 3.
 
1.2.           Exercise Procedures.
 
(a)           Subject to the terms and conditions hereof, this Warrant may be
exercised by the Holder hereof then registered on the books of the Company, pro
rata as hereinafter provided, at any time on any business day on or after the
opening of business on such business day, commencing on the Vesting Date, and
prior to 11:59 P.M. Eastern Time on the Expiration Date, by (i) delivery, in the
manner provided in Section 9 hereof, of (a) a written notice, in the form
attached as Exhibit A hereto (the “Exercise Form”), of such Holder’s election to
exercise this Warrant, which notice shall specify the number of Warrant
Shares to be purchased, and (b) this Warrant (or an indemnification undertaking
with respect to this Warrant in the case of its loss, theft or destruction, and
(ii) payment by wire transfer of immediately available funds or by certified or
official bank check payable to the order of the Company of an amount equal to
the Warrant Exercise Price(s) applicable to the Warrant Shares being purchased,
multiplied by the number of Warrant Shares (at the applicable Warrant Exercise
Price) as to which this Warrant is being exercised (plus any applicable issue or
transfer taxes) (the “Aggregate Exercise Price”) . In the event of any exercise
of the rights represented by this Warrant in compliance with this Section 1.2 or
in compliance with Section 1.3 below, the Company shall on the third (3rd)
business day following the date of receipt by it of each of the Exercise Form,
this Warrant (or an indemnification undertaking with respect to this Warrant in
the case of its loss, theft or destruction) and the Aggregate Exercise Price
(together, the “Exercise Delivery Documents”) either:
 
 
1

--------------------------------------------------------------------------------

 
 
·  
 if the Common Stock is DTC eligible, credit such aggregate number of shares of
Common Stock to which the Holder shall be entitled to the Holder’s or its
designee’s balance account with The Depository Trust Company; or

 
·  
if the Holder who submitted the Exercise Form requested physical delivery of any
or all of the Warrant Shares, or, if the Common Stock is not DTC eligible, issue
and surrender to a common carrier for overnight delivery to the address
specified in the Exercise Form, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled pursuant to such request.

 
Upon delivery of the Exercise Delivery Documents, the Holder of this Warrant
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised. In
the case of a dispute as to the determination of the Warrant Exercise Price or
the arithmetic calculation of the number of Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that is not disputed
and shall submit the disputed determinations or arithmetic calculations to the
Holder via facsimile within three (3) business day of receipt of the Holder’s
Exercise Form. If the Holder and the Company are unable to agree upon the
determination of the Warrant Exercise Price or arithmetic calculation of the
number of Warrant Shares within three (3) business day of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall immediately submit via facsimile (i) the disputed determination of
the Warrant Exercise Price to an independent, reputable investment banking firm
or (ii) the disputed arithmetic calculation of the number of Warrant Shares to
its independent, outside accountant. The Company shall cause such investment
banking firm or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than forty-eight (48) hours from the time it receives the
disputed determinations or calculations. Such investment banking firm’s or
accountant’s determination or calculation, as the case may be, shall be deemed
conclusive absent manifest error.
 
(b)           If within five (5) business days after the Company's receipt of
the Exercise Delivery Documents the Company shall fail to issue and deliver a
certificate to the Holder and register such shares of Common Stock on the
Company's share register or credit the Holder's balance account with DTC for the
number of shares of Common Stock to which the Holder is entitled upon the
Holder's exercise hereunder, and if on or after such fifth (5th) business day
the Holder purchases (in an open market transaction or otherwise) the number of
shares of Common Stock issuable upon such exercise that the Holder anticipated
receiving from the Company (a "Buy-In"), then the Company shall, within five (5)
business days after the Holder's request and in the Holder's discretion, either
(i) pay cash to the Holder in an amount equal to the Holder's total purchase
price (including brokerage commissions, if any) for the shares of Common Stock
so purchased (the "Buy-In Price"), at which point the Company's obligation to
deliver such certificate (and to issue such Warrant Shares) shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such Warrant Shares.
 
1.3.           Partial Exercise. This Warrant may be exercised in part (but not
for a fractional share) by surrender of this Warrant in the manner and at the
place provided in subsection 1.2 except that the amount payable by the Holder on
such partial exercise shall be the amount obtained by multiplying (a) the number
of whole shares of Common Stock designated by the Holder in the Exercise Form by
(b) the Warrant Exercise Price then in effect. On any such partial exercise, the
Company, at its expense, will forthwith issue and deliver to or upon the order
of the Holder hereof a new Warrant of like tenor, in the name of the Holder
hereof or as such Holder (upon payment by such Holder of any applicable transfer
taxes) may request, the whole number of shares of Common Stock for which such
Warrant may still be exercised.
 
1.4.           Company Acknowledgment. The Company will, at the time of the
exercise of this Warrant, upon the request of the Holder, acknowledge in writing
its continuing obligation to afford to such Holder any rights to which such
Holder shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such Holder any such rights.
 
 
2

--------------------------------------------------------------------------------

 
 
2.           Adjustment for Reorganization, Consolidation, Merger, etc.
 
2.1.           Reorganization, Consolidation, Merger, etc. In case at any time
or from time to time, the Company shall effect any merger, reorganization,
restructuring, reverse stock split, consolidation, sale of all or substantially
all of the Company’s assets or any similar transaction or related transactions
(each such transaction, a “Fundamental Change”), then, in each such case, as a
condition to the consummation of such a Fundamental Change, proper and adequate
provision shall be made by the Company whereby the Holder of this Warrant, on
the exercise hereof as provided in Section 1, at any time after the consummation
of such Fundamental Change, shall receive, in lieu of the Common Stock issuable
on such exercise prior to such consummation or such effective date, the stock
and other securities and property (including cash) to which the Holder would
have been entitled upon such consummation of a Fundamental Change if the Holder
had so exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 2.
 
If the Company at any time shall, by reclassification or otherwise, change the
Common Stock into the same or a different number of securities of any class or
classes that may be issued or outstanding, this Warrant, as to the unexercised
portion thereof, shall thereafter be deemed to evidence the right to purchase an
adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock had such
Warrant been exercised immediately prior to such reclassification or other
change.
 
2.2.           Dissolution. In the event of any dissolution of the Company
following the transfer of all or substantially all of its properties or assets,
the Company, prior to such dissolution, shall at its expense deliver or cause to
be delivered the stock and other securities and property (including cash, where
applicable) receivable by the holders of the Warrants after the effective date
of such dissolution pursuant to this Section 2 to a bank or trust company (a
“Trustee”) having its principal office in New York, NY, as trustee for the
holders of the Warrants.
 
2.3.           Continuation of Terms. Upon any Fundamental Change (and any
dissolution following any transfer of all or substantially all of the Company’s
properties or assets) referred to in this Section 2, this Warrant shall continue
in full force and effect and the terms hereof shall be applicable to any other
securities and property receivable on the exercise of this Warrant after the
consummation of such Fundamental Change or the effective date of dissolution
following any such transfer of all or substantially all of the Company’s
properties or assets, as the case may be, and shall be binding upon the issuer
of any other securities, including, in the case of any such transfer, the person
acquiring all or substantially all of the properties or assets of the Company,
whether or not such person shall have expressly assumed the terms of this
Warrant. In the event this Warrant does not continue in full force and effect
after the consummation of the Fundamental Change or the effective date of the
dissolution following any such transfer of all or substantially all of the
Company’s properties or assets described in this Section 2, then only in such
event will the Company's securities and property (including cash, where
applicable) receivable by the holders of the Warrants be delivered to the
Trustee as contemplated by Section 2.2.
 
3.           Extraordinary Events Regarding Common Stock. In the event that the
Company shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c) combine its outstanding shares of the Common
Stock into a smaller number of shares of the Common Stock, then, in each such
event, the Warrant Exercise Price shall, simultaneously with the happening of
such event, be adjusted by multiplying the then Warrant Exercise Price by a
fraction, the numerator of which shall be the number of shares of Common Stock
outstanding immediately prior to such event and the denominator of which shall
be the number of shares of Common Stock outstanding immediately after such
event, and the product so obtained shall thereafter be the Warrant Exercise
Price then in effect. The Warrant Exercise Price, as so adjusted, shall be
readjusted in the same manner upon the happening of any successive event or
events described herein in this Section 3. The number of shares of Common Stock
that the Holder of this Warrant shall thereafter, on the exercise hereof as
provided in Section 1, be entitled to receive shall be adjusted to a number
determined by multiplying the number of shares of Common Stock that would
otherwise (but for the provisions of this Section 3) be issuable on such
exercise by a fraction of which (a) the numerator is the Warrant Exercise Price
that would otherwise (but for the provisions of this Section 3) be in effect,
and (b) the denominator is the Warrant Exercise Price in effect on the date of
such exercise.
 
 
3

--------------------------------------------------------------------------------

 
 
4.           Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock issuable on the exercise of this
Warrant, the Company will promptly cause its Chief Financial Officer or other
appropriate designee to compute such adjustment or readjustment in accordance
with the terms of this Warrant and prepare a certificate setting forth such
adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company will forthwith mail a copy of
each such certificate to the Holder of this Warrant.
 
5.           Reservation of Stock, etc. Issuable on Exercise of Warrant;
Financial Statements. The Company will at all times reserve and keep available,
solely for issuance and delivery on the exercise of the Warrants, all shares of
Common Stock from time to time issuable on the exercise of the Warrants.
 
6.           Assignment; Exchange of Warrant. Subject to compliance with
applicable securities laws, this Warrant, and the rights evidenced hereby, may
be transferred by any registered holder hereof (a “Transferor”). On the
surrender for exchange of this Warrant, with the Transferor's endorsement in the
form of Exhibit B attached hereto (the “Transferor Endorsement Form”) and
together with an opinion of counsel reasonably satisfactory to the Company that
the transfer of this Warrant will be in compliance with applicable securities
laws, the Company at its expense, but with payment by the Transferor of any
applicable transfer taxes, will issue and deliver to, or according to the
instructions of, the Transferor thereof, a new Warrant or Warrants of like
tenor, in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a “Transferee”), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant so surrendered by the Transferor. No such
transfers shall result in a public distribution of this Warrant.
 
7.           Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft or destruction of this
Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any mutilation
of this Warrant, on surrender and cancellation of this Warrant, the Company at
its expense, will execute and deliver, in lieu thereof, a new Warrant of like
tenor.
 
8.           Transfer on the Company's Books. Until this Warrant is transferred
on the books of the Company, the Company may treat the registered holder hereof
as the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.
 
9.           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company: _____________, Attn:
________, and (ii) if to the Holder, to the address and telecopier number listed
on the signature page of the Securities Purchase Agreement.


10.         Amendment. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.


11.         Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York. Any action brought concerning
the transactions contemplated by this Warrant shall be brought only in the state
courts of New York or in the federal courts located in the state of New York. By
execution of this Warrant, each of the Company and the Holder agrees to submit
to the jurisdiction of such courts, and waives their respective rights to a
trial by jury. The prevailing party shall be entitled to recover from the other
party its reasonable attorney's fees and costs.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.
 
 

  Kogeto, Inc.          
  
By:
       Name:         Title: President           Witness:              
__________________________________      

 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit A


EXERCISE NOTICE
(to be signed only on exercise of Warrant)
TO:
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.____), hereby notifies the Company that it is exercising this warrant:
 
·  
I am exercising my right to purchase all of the Shares which I am entitled to
purchase under this warrant. The number of shares of Common Stock is __________.



·  
I am exercising my right to purchase ________ shares of Common Stock, and
request that the Company deliver to me or as I shall designate below a new
Warrant representing the right to purchase _______ shares of Common Stock.



The undersigned herewith makes payment of the full exercise price for such
shares at an Exercise Price per share of $_______ as provided for in such
Warrant. The total exercise price payable is $___________. Such payment takes
the form of (check applicable box or boxes):


___ 
$__________ in certified or official bank check payable to the order of the
Company; or

___ 
$_________ by wire transfer of immediately available fund

 
The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to _____________________________________________________
whose address is
____________________________________________________________________________________________________________________________________________________________.


The undersigned requests that the new Warrant required to be delivered to the
Holder (if any) be issued in the name of, and delivered to
_____________________________________________________ whose address is
_________________________________________________________________________________________________________________________________


Number of Shares of Common Stock Beneficially Owned on the date of exercise:
_________________.


The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “U.S. Securities Act”), or pursuant to an exemption from
registration under the Securities Act.


Dated:___________________
_____________________________________________________
(Signature must conform to name of Holder as specified on the face of the
Warrant)
 
_____________________________________________________
_____________________________________________________
(Address)

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit B
 
FORM OF TRANSFEROR ENDORSEMENT
(To be signed only on transfer of Warrant)
 
For value received, the undersigned hereby sells, assigns, and transfers to the
person(s) named below under the heading “Transferees” the right represented by
the within Warrant to purchase the number of shares of Common Stock of Northeast
Automotive Holdings, Inc. specified under the heading “Number Transferred”
opposite the name(s) of such person(s) and appoints each such person Attorney to
transfer its respective right on the books of the Company with full power of
substitution in the premises.


Number of total shares represented by this Warrant
­­­­­­­­­­­­­­­­___________________


Transferee
Rights to purchase shares transferred (total)
           





Dated: ______________, ___________
 
 
Signed in the presence of:
______________________________________________________________
(Name)
 
 
ACCEPTED AND AGREED:
[TRANSFEREE]
 
 
______________________________________________________________
(Name)
 
______________________________________________________________
(Signature must conform to name of Holder as specified on the face of the
warrant)
 
 
______________________________________________________________
______________________________________________________________
(address)
 
______________________________________________________________
______________________________________________________________
(address)

 
 
 
7

--------------------------------------------------------------------------------